 



Exhibit 10.5
(LOGO) [a26231a2623100.gif]
September 11, 2006

     
 
  Via: UPS overnight delivery

Mr. Gus R. Rempies
Triple Net Properties, LLC
C/O ROC Realty Advisors, LLC
1606 Santa Rosa Drive
Suite 109
Richmond, VA 23229

         
 
  Re:   Contract of Sale (the “Contract”) by and between TR Hidden Lake
Partners, Ltd. (“Seller”) and Triple Net Properties, LLC (“Buyer”) with
Effective Date of May 8, 2005.

In accordance with the requirements of Section 4.(a) of the Contract, Seller is
to Buyer the attached certificates of occupancy for the four (4) new buildings
located at Hidden Lake Apartments in San Antonio. As a result, the “Closing
Date” is now established to be October 12, 2006.
Very truly yours,
TR Hidden Lake Partners, Ltd., a
Texas limited partnership

                 
 
                    By:   TRDC Hidden Lake Partners, Ltd., a Texas limited
partnership,         its general partner
 
                        By:   Thompson Realty Development Corporation, a Texas  
          corporation, its general partner
 
               
 
          By:   (-s- W.T. FIELD, PRESIDENT) [a26231a2623101.gif]

         
cc:
  David F. Belkowitz, Esq.   Debby Moore
 
  Hirschler Fleischer   Land America Title Company
 
  701 East Bryan Street   8201 Preston Road
 
  15th Floor   Suite 280
 
  Richmond, VA 23219   Dallas, TX 75225

2505 North Plano Road     Suite 3000     Richardson, Texas 75082
Telephone 972-644-2400      FAX 972-644-2411

